Case 1:18-cv-00082-PKC-SJB Document 41-2 Filed 10/29/20 Page 1 of 4 PageID #: 376




                       EXHIBIT “2”
Case 1:18-cv-00082-PKC-SJB Document 41-2 Filed 10/29/20 Page 2 of 4 PageID #: 377




 LITTLER MENDELSON, P.C.
 Eric D. Witkin
 Ivie A. Serioux
 900 Third Avenue
 New York, New York 10022
 212.583.9600
 Attorneys for Defendants


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 KELLY IRISH,

                        Plaintiff,                               18 CV 00082 (PKC)(SJB)

                  v.
                                                                 DEFENDANTS’
                                                                 SUPPLEMENTAL
 TROPICAL EMERALD LLC AND RAINBOW USA,
                                                                 DISCLOSURES
 INC.,

                        Defendants.


        Pursuant to Fed. R. Civ. P. Rule 26(a)(1) and (e) Defendants Tropical Emerald LLC and

 Rainbow USA, Inc. (collectively, “Defendants”) hereby make their Supplemental Disclosures

 supplementing their Initial Disclosures. The information disclosed herein represents only that

 information currently known and available to Defendants following a reasonable and diligent

 investigation.    The information disclosed herein does not preclude Defendants from later

 identifying additional individuals likely to have discoverable information or additional relevant

 documents discovered after further investigation or discovery after these Initial Disclosures.

 Defendants reserve the right to supplement or to revise their Initial Disclosures as permitted

 under federal or local rules.
Case 1:18-cv-00082-PKC-SJB Document 41-2 Filed 10/29/20 Page 3 of 4 PageID #: 378




        (a)     The names and last known addresses and telephone numbers of the
 individuals likely to have discoverable information (and the subjects of that information)
 that Defendants may use to support their defenses to the claims in Plaintiff’s June 21, 2019
 Amended Complaint (“Cplt.” or “Complaint”):

        Name                                 Address/Phone                 Subjects

        1.     Kelly Irish                   c/o her attorneys             Cplt. passim

        2.     Carl Bianchi                  c/o Defendants’ attorneys     Cplt. passim

        3.     David Shulman                 c/o Defendants’ attorneys     Cplt. passim

        4.     Jonathan Hersch               c/o Defendants’ attorneys     Cplt. passim

        5.     Steven Fordyce                c/o Defendants’ attorneys     Cplt. passim

        6.     Dominic Marinelli             c/o Defendants’ attorneys     Cplt. passim

         7.      Other current or former employees of Defendants or their affiliates including
 those referred to in the Complaint.

        8.       Individuals identified by Plaintiff in her Complaint, her mandatory initial
 disclosures, in her responses to Defendants’ Interrogatories and Document Requests and in her
 deposition testimony.

         9.     Individuals with knowledge of Plaintiff’s alleged damages and injuries asserted in
 the Complaint including out-of-pocket expenses she alleges she incurred and emotional distress
 she alleges she suffered, and Plaintiff’s efforts, if any, to mitigate her damages.

        10.     Individuals who diagnosed and/or treated Plaintiff for her alleged disabilities,
 medical conditions and impairments alleged in the Complaint and alleged mental health
 conditions including but not limited to pre-existing conditions, emotional distress, mental
 anguish, humiliation, inconvenience, frustration, anxiety and individuals who have knowledge
 and/or records concerning said diagnoses and/or treatments and any related medications and
 insurance claims.

         11.    Individuals with knowledge of other legal proceedings involving Plaintiff
 including but not limited to her claims of emotional distress and damages for same she alleged in
 other actions including: Irish v. 161-21 Jamaica Holding LLC et al., 1:18-cv-00083-ILG-RLM
 and Irish v. Majestic Gerp LLC. et al, 1:18-cv-00307-JBW-JO.

        12.     Plaintiff’s designated expert Jimmy Zuehl of ARCHbility disclosed May 29, 2018
 and other potential expert witnesses to be identified by the parties including Dominic Marinelli.

       (b)    A description by category and location of all documents, electronically stored
 information and tangible things in Defendants’ possession, custody, and control that
 Defendants may use to support their defenses to the claims in Plaintiff’s Complaint:


                                                2
Case 1:18-cv-00082-PKC-SJB Document 41-2 Filed 10/29/20 Page 4 of 4 PageID #: 379




         The documents in Defendants’ possession, custody, and control that they may use to
 support their defenses include all documents previously produced and/or produced herewith
 bearing bates stamped numbers D001 – D219, Defendants’ Federal Rule 68 Offer of Judgment,
 any documents Defendants may produce in connection with expert disclosures and architectural
 drawings and/or plans for 493 Fulton Street concerning the issues raised in the Complaint.
 Plaintiff, her family, her attorneys and her health care providers may have emails, notes,
 journals, notebooks, diaries, binders, calendars, credit card receipts, tax, medical, prescription
 and other records that Defendants may use to support their defenses.

        (c)     Computation of damages claimed by the Defendants: Not presently applicable.

        (d)     Any insurance agreements: Defendants have produced relevant information
 regarding the applicable insurance agreement. See D064 – D067, D073 – D171.

 Dated: New York, New York
        October 15, 2020
                                              LITTLER MENDELSON, P.C.


                                             By: /s/ Eric D. Witkin
                                                    Eric D. Witkin
                                                    Ivie A. Serioux
                                             900 Third Avenue
                                             New York, NY 10022
                                             (212) 583-9600
                                            Attorneys for Defendants Tropical Emerald LLC and
                                            Rainbow USA, Inc.




                                                 3
